May 2, 2011 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C.20549-4644 Subject: Nationwide Variable Account Nationwide Life Insurance Company SEC File No. 002-58043 CIK No. 0000202713 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Variable Account (the “Variable Account”) and Nationwide Life Insurance Company (“the Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 55 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2011. Please contact me direct at (614) 249-8061 if you have any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ NOOREE KIM Nooree Kim Senior Counsel
